Citation Nr: 1046941	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  06-19 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran served in the United States Army from September 1942 
to February 1946.  He died in August 2004.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The appellant, the Veteran's surviving spouse, 
perfected an appeal of that decision. 

The appellant requested a hearing before a member of the Board, 
as indicated by the June 2006 VA Form 9.  The appellant was 
notified by an August 2006 letter that a Travel Board hearing 
would be held on September 26, 2006 before a member of the Board.  
The appellant, however, failed to attend the hearing.  

The Board remanded the case in June 2009 for compliance with the 
holding of the United States Court of Appeals for Veterans Claims 
(Court) in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was 
in effect for an anxiety reaction, rated 50 percent disabling; 
burn scars of the ears and face, rated 30 percent disabling; 
burn scars of the right hand, wrist, and forearm, rated 20 
percent disabling; tender burn scars of the left thigh and both 
legs, rated 10 percent disabling; burn scars of the left hand, 
rated 10 percent disabling; burn scars of the right side of the 
lumbar region, rated 10 percent disabling; tender and painful 
burn scars of the ears and face, associated with burn scars of 
the ears and face, rated 10 percent disabling; tender burn scar 
of the left hand, associated with burn scars of the left hand, 
rated 10 percent disabling; tender and painful burn scar of the 
right side of the lumbar region, associated with burn scars of 
the right side of the lumbar region, rated 10 percent disabling; 
tender and painful burn scar of the right hand, wrist, and 
forearm, associated with burn scars of the right hand, wrist, 
and forearm, rated 10 percent disabling; and incomplete sensory 
paralysis of the cutaneous nerves of both hands and the 
saphenous nerve of the left leg, assigned a noncompensable 
rating.  There was a combined disability rating of 90 percent.  
Also, at his death the Veteran was entitled to a total 
disability rating based on individual unemployability due to 
service-connected disabilities and to basic eligibility for 
Dependents' Educational Assistance under 38 U.S.C. Chapter 35, 
both effective from September 26, 2001.  He had been incompetent 
for VA purposes from June 26, 2002.  

2.  The Veteran died in August 2004 and the certificate of death 
lists the immediate cause of death as urosepsis and listed as 
contributory causes of death were pneumonia, dementia, and 
diabetes.  No autopsy was performed.  

3.  The Veteran's service-connected anxiety disorder, burn scars, 
and neuropathy of the cutaneous nerves of both hands and the 
saphenous nerve of the left leg did not cause or contribute 
substantially or materially to cause his death.  

4.  The fatal cause or causes of the Veteran's, including 
urosepsis, pneumonia, dementia, diabetes, as well as any 
cerebrovascular and renal-cardiovascular disease first manifested 
decades after military service and there is no competent, 
probative evidence establishing a link between these disorders 
and the Veteran's military service or any incident thereof, 
including his burns or smoke inhalation from an inservice fire, 
and they are not related to his service-connected anxiety 
disorder, burn scars, or neuropathy of the cutaneous nerves of 
both hands and the saphenous nerve of the left leg.  

5.  The Veteran did not have any disability of service origin 
that contributed substantially and materially to his death, or 
hastened it, or otherwise aided or lent assistance to it.  


CONCLUSIONS OF LAW

1.  The Veteran's terminal urosepsis and contributory causes of 
death of pneumonia, dementia, and diabetes, as well as any 
cerebrovascular or renal-cardiovascular disease were not incurred 
in or aggravated by active service, and cerebrovascular or renal-
cardiovascular disease did not manifest to a compensable degree 
within one year after service and so may not be presumed to have 
been so incurred, and were not proximately due to or aggravated 
by a service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) and (b) (2010).  

2.  A service connected disability did not cause, or contribute 
substantially or materially to cause, the Veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to notify 
and to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

A review of the record shows the appellant was provided with pre-
adjudication VCAA notice by letter, dated in December 2004 and 
March 2005 

The Veteran was notified of the evidence needed to substantiate a 
claim of service connection for the cause of the Veteran's death, 
namely, evidence that the Veteran died from a service-connected 
disability.  The appellant was also notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtaining private medical records on his behalf.  

The case was remanded in June 2009 for compliance with the 
holding of the United States Court of Appeals for Veterans Claims 
(Court) in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Hupp 
decision provides, in part, that in compliance with the VCAA. VA 
must perform a different analysis depending upon whether a 
veteran was service-connected for a disability during his or her 
lifetime when adjudicating a claim for DIC.  The notice, under 
U.S.C.A. § 5103(a) in a claim for service connection for the 
cause of death case must include !1) a statement of the 
conditions, if any, for which a veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service- connected.  

In this case, pursuant to the June 2009 Board remand, the RO 
complied with the requirements in Hupp, Id., in a December 2009 
letter to the appellant.  Accordingly, there has been compliance 
with the June 2009 Board remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries 
v. Peake, 22 Vet. App. 97 (2008).

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

However, an error in failing to afford a preadjudication notice 
(timing-of-notice error) can be cured by notification followed by 
readjudication.  See Mayfield v. Nicholson, 499 F.3d at 1323-24; 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004).  In this case the Hupp 
notification was prior to readjudication of the claim in the 
December 2009 supplemental statement of the case (SSOC).  As for 
the effective date of the claim for service connection for the 
cause of the Veteran's death, as the claim of service connection 
for the cause of the Veteran's death is denied, no effective date 
will be assigned as a matter of law.  Therefore, there can be no 
possibility of any prejudice to the veteran with respect to any 
defect in the VCAA notice required under Dingess at 19 Vet. App. 
473. See VAOPGCPREC 8-2003 (Dec. 22, 2003); Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) and Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

As for content of the VCAA notice, the documents substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
five elements of a service connection claim), aff'd Hartman v. 
Nicholson, 483 F.3d 1311, 2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claim.  The Veteran's service treatment records (STRs) have been 
obtained and are on file as are his VA treatment records.  The 
appellant declined the opportunity to testify in support of her 
claim.  

Additional VA outpatient treatment (VAOPT) records were obtained 
after the 2009 Board remand as were extensive private clinical 
records from the Greenville Memorial Hospital.  The appellant has 
not identified any additionally available evidence for 
consideration in her appeal.  

As there is no indication that the appellant was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.  

Background

The STRs show that the Veteran incurred multiple burn scars 
during active service.  The STRs are negative for disability of 
the urinary system, including the kidneys, cardiovascular 
disability, pneumonia, dementia, and diabetes, as are VA 
examinations in 1946, 1949, and 1952.  

VA examination for aid and attendance in September 2001 found 
that the Veteran was bedridden with contractures secondary to 
kyphosis. He had multiple contractures, status post multiple 
cerebrovascular accidents (CVAs) and was bedridden.  He needed 
total 24 hour care.  

On VA psychiatric examination in November 2001 it was reported 
that the Veteran had a history of problems with insulin-dependent 
diabetes, a history of stomach cancer, and a history of coronary 
vascular disease and cerebrovascular disease.  He had a stroke in 
November 1994 and a more severe stroke in June 1995, as well as 
several mini-strokes since then.  

A VA medical opinion was obtained in May 2005.  The VA physician 
rendering the opinion reviewed the claim file.  It was noted that 
the appellant's contention was that the Veteran's decubiti that 
had developed were a cause of his death and that the decubiti 
were due to the Veteran's service-connected residuals of burns.  
The death certificate listed urosepsis as the primary cause of 
the Veteran's death, with pneumonia, dementia, and diabetes 
mellitus contributing to his death.  The discharge summary for 
the Veteran's private hospitalization from the 17th to the 24th 
of August 2004 listed the following problems: right upper lobe 
pneumonia with sepsis, urinary tract infection Type II diabetes 
mellitus, multiple strokes, right lower extremity ischemia, 
multiple decubiti, and chronic bedridden status.  The evidence 
indicated that he was 83 years of age and had a percutaneous 
drain in the right flank from obstructive uropathy, secondary to 
"stones."  Urology notes tended to indicate that this was in 
the left flank.  Blood cultures revealed no growth after 5 days, 
and the urine culture grew out coagulase-negative Staphylococcus 
and Pseudomonas fluorescens.  

There were a number of outpatient records which detailed the 
Veteran's medical condition.  The earliest of these which could 
be found was in December 1998 in which a physician stated that 
the Veteran had multi-infarct dementia and debilitated status at 
that time.  Down through the years the Veteran's status was 
documented as being bedridden.  One such clinical note, in July 
1999, noted that his situation had become worse and that he had 
developed decubiti at home.  A July 2004 clinical note indicated 
that he had dressings over the left sacral decubitus ulcer but 
both heels remained clean and intact.  A VA scar examination in 
November 2001 indicated that he had a scar in a belt-like 
distribution 6 cms. in height in the lumbar region.  A history at 
the time of a VA psychiatric examination in November 2001 
indicated that the Veteran presented on a stretcher for that 
evaluation.  He was unable to give any coherent history.  It was 
noted that he had worked in textile mills and then the Post 
Office in maintenance for 25 to 30 years.  A VA examination in 
November 2001 by a neurologist indicated that the Veteran had 
flexion contractures of all four extremities.  He had had a 
stroke in 1994 and a more severe stroke in June 1995.  

The VA physician opined that it was less likely than not that the 
Veteran's service-connected scars caused his death or were 
significant contributory causes.  The rationale was that the 
Veteran apparently was productive in working through the years 
without any evidence of serious instability of his scars.  Then 
when he developed strokes in the mid-1990s and progressively 
became bedridden he developed decubiti that were so often seen as 
part of that situation, even in individuals with normal healthy 
skin.  

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Certain conditions, including diabetes; calculi of the kidney; 
and cardiovascular-renal disease, including hypertension, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within 1 year after service.  
This presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Disability that is proximately due to or the result of a service-
connected disorder shall be service-connected; also service 
connection will also be granted for aggravation of a non-service-
connected condition by a service-connected disorder, although 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b). 

To establish entitlement to service connection for the cause of 
the veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  Service-
connected disability will be considered as the principal cause of 
death when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  To be 
considered a contributory cause of death, it must be shown that 
service- connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  38 
C.F.R. § 3.312(c)(1).



Analysis

The Veteran died in August 2004 and the certificate of death 
lists the immediate cause of death as urosepsis as the immediate 
cause of death and listed as contributory causes of death were 
pneumonia, dementia, and diabetes.  No autopsy was performed.  No 
claim was pending for service connection for any additional 
disability. 

At the time of the Veteran's death, service connection was in 
effect for an anxiety reaction, rated 50 percent disabling; burn 
scars of the ears and face, rated 30 percent disabling; burn 
scars of the right hand, wrist, and forearm, rated 20 percent 
disabling; tender burn scars of the left thigh and both legs, 
rated 10 percent disabling; burn scars of the left hand, rated 
10 percent disabling; burn scars of the right side of the lumbar 
region, rated 10 percent disabling; tender and painful burn 
scars of the ears and face, associated with burn scars of the 
ears and face, rated 10 percent disabling; tender burn scar of 
the left hand, associated with burn scars of the left hand, 
rated 10 percent disabling; tender and painful burn scar of the 
right side of the lumbar region, associated with burn scars of 
the right side of the lumbar region, rated 10 percent disabling; 
tender and painful burn scar of the right hand, wrist, and 
forearm, associated with burn scars of the right hand, wrist, 
and forearm, rated 10 percent disabling; and incomplete sensory 
paralysis of the cutaneous nerves of both hands and the 
saphenous nerve of the left leg, assigned a noncompensable 
rating.  There was a combined disability rating of 90 percent.  
Also, at his death the Veteran was entitled to a total 
disability rating based on individual unemployability due to 
service-connected disabilities and to basic eligibility for 
Dependents' Educational Assistance under 38 U.S.C. Chapter 35, 
both effective from September 26, 2001.  He had been incompetent 
for VA purposes from June 26, 2002.  

There is no evidence of the Veteran's urosepsis, diabetes, 
pneumonia, dementia, and decubiti (bed sores) until several 
decades after the conclusion of his military service and the 
continuance of his service-connected psychiatric disorder and 
burn scars.  The STRs are unremarkable for indications of 
complaints or objective clinical findings of renal, 
cardiovascular or cerebrovascular disease and are likewise 
negative for pneumonia or other pulmonary disability from smoke 
inhalation.  

With respect to the contention that the Veteran burn scars made 
it difficult for his bed sores to heal properly, leading to his 
fatal urosepsis, first decubiti were not listed on the death 
certificate as the immediate cause of death or as a contributory 
cause of death.  Secondly, this contention was adequately 
addressed by the VA physician that rendered the 2005 opinion 
which was to the effect that it was less likely than not that the 
service-connected scars caused or significantly contributed to 
cause the Veteran's death because he had worked productive for 
many years without serious instability of his scars.  Rather, the 
physician opined that it was after the Veteran had a series of 
strokes in the mid-1990s that he progressively became bedridden 
and only thereafter developed decubiti that were so often seen as 
part of that situation, even in individuals with normal healthy 
skin.  

There is no competent medical evidence corroborating the 
contention that the Veteran sustained lung damage from smoke 
inhalation during service from an inservice fire that caused his 
burn scars or that his service-connected disabilities were in 
some manner related to his postservice cerebrovascular disease 
that cause his severely debilitating strokes.  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay 
person may provide eyewitness account of medical symptoms); see 
also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, 
competent medical and lay evidence.  Here, however, the lay 
contentions extend far beyond attempting to document observable 
signs or symptom.  

Rather, they address medical causation and, because there is 
nothing indicating that the lay sources have any medical 
training, knowledge or expertise, are not competent.  Lay persons 
are not competent to opine as to medical etiology or render 
medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Here, the appellant, as 
a lay person untrained in the field of medicine, is not competent 
to offer an opinion on medical matters, such as a nexus between 
medical disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Specifically, the appellant is not competent to offer her 
opinion, which is medical in nature, as to any putative nexus 
between the Veteran's service-connected psychiatric disorder or 
burn scars, or both, and his death.  Hence, this argument does 
not provide a factual predicate upon which compensation may be 
granted.  This is particularly true in light of the passage of a 
number of decades between the onset of the service-connected 
psychiatric disorder and burn scars, and the earliest 
manifestation of the Veteran's pneumonia, diabetes, urosepsis, 
dementia, and decubiti.   

In sum, the Veteran had not been granted service connection, 
prior to his death, for the cause, or contributory causes of his 
death; and there is no basis for service connection for the cause 
or contributory causes of his death.  Rather, his fatal 
disabilities first manifested decades after his service in the 
military ended and the incurrence of his service-connected 
psychiatric disorder and burn scars, as well as neuropathy of the 
cutaneous and saphenous nerves.  

Lastly, the Board noted in the 2009 remand that the appellant had 
made reference to a doctor having purportedly told her that 
Veteran's service-connected disabilities played a factor in his 
demise.  In the remand, she was invited to obtain that opinion.  
However, no such opinion has been submitted into evidence.  

Since for the reasons stated the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not apply.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Thus, the appellant's claim for entitlement to service connection 
for the cause of the Veteran's death must be denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


